UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 07-7393



ANDRE LAMAR WOODY,     on   behalf   of   himself   and   all   others
similarly situated,

                  Plaintiff - Appellant,

             v.


STATE OF NORTH CAROLINA; MICHAEL F. EASLEY; LEXIS PUBLISHING;
NANCY S. NASH,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever III,
District Judge. (2:07-cv-00032-D)


Submitted:    March 20, 2008                   Decided:    April 17, 2008


Before GREGORY and SHEDD, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Andre Lamar Woody, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Andre Woody, a North Carolina inmate, filed a 42 U.S.C.

§ 1983 (2000) complaint alleging the Appellees conspired to publish

criminal procedure manuals containing incorrect elements of the

state’s habitual felon statute.           The district court denied Woody’s

motion for a temporary restraining order; in the same order, the

district court noted Woody failed to demonstrate a likelihood of

irreparable harm or any of the other requirements necessary to

obtain preliminary injunctive relief.              Woody timely appealed.

                  To the extent Woody seeks to appeal the district court’s

denial      of     a   temporary   restraining   order,   that   denial   is   not

appealable.            See Office of Pers. Mgmt. v. Am. Fed’n of Gov’t

Employees, 473 U.S. 1301, 1303-04 (1985); Drudge v. McKernon, 482

F.2d 1375, 1376 (4th Cir. 1973).              To the extent the district court

denied a preliminary injunction, which is an appealable order, we

conclude that denial was not an abuse of discretion.                 See Cienna

Corp. v. Jarrard, 203 F.3d 312, 322 (4th Cir. 2000).*               We dispense

with       oral    argument   because   the    facts and legal contentions are




       *
      We deny Woody’s motion for a writ of mandamus as moot. In
that motion, Woody requested this court to compel the district
court to rule on his Fed. R. Civ. P. 59(e) motion to alter or amend
the judgment dismissing Woody’s underlying complaint. The district
court subsequently denied Woody’s Rule 59(e) motion.

                                          2
adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                DISMISSED IN PART;
                                                  AFFIRMED IN PART




                                3